Citation Nr: 1227556	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  04-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee. 

2.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee. 

3.  Entitlement to an initial evaluation in excess of 10 percent for a scar due to left posterior neck lipoma excision for the time period prior to November 2, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to September 2002. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted entitlement to service connection for retropatellar pain syndrome of the right knee, retropatellar pain syndrome of the left knee, and left posterior neck lipoma excision scar, assigning each disability a 10 percent rating, effective September 7, 2002.  The Veteran perfected an appeal for entitlement to increased initial evaluations for the above disabilities. 

During the course of the appeal, the Veteran relocated to California in 2004 and the claims file was transferred to the custody of the RO in San Diego, California. Thereafter, the Veteran relocated to New Mexico in 2006 and the claims file was transferred to the custody of the RO in Albuquerque, New Mexico, which is now the agency of original jurisdiction. 

In December 2006 and January 2008, the Board remanded the matters on appeal for additional development.  The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in July 2008. A transcript of the hearing is associated with the Veteran's claims folder. 

Thereafter, in October 2008 and September 2010, the Board again remanded the matters on appeal for additional development.  As discussed further below, there has been substantial compliance with the Board's remand requests.  VA has obtained additional treatment reports and a more current VA examination report.  Thus, no additional action in this regard is required.

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA (VVA) file or "eFolder." 


FINDINGS OF FACT

1.  Retropatellar pain syndrome of the right knee is manifested by flexion limited to 130 degrees, extension limited to 0 degrees, crepitus, subpatellar tenderness and subjective complaints of right knee pain, instability, and tenderness.

2.  Retropatellar pain syndrome of the left knee is manifested by flexion limited to 135 degrees, extension limited to 0 degrees, crepitus, subpatellar tenderness and subjective complaints of left knee pain, instability, and tenderness.

3.  Prior to November 2, 2009, the left posterior neck lipoma excision scar was painful and did not result in more than one characteristic of disfigurement or any limitation of function of the affected part.

4.  From November 2, 2009, the left posterior neck lipoma excision scar is painful, deep, adherent to underlying tissues, and has abnormal contour as well as tissue loss that is slightly palpable as a very slight depression but does not result in more than two characteristics of disfigurement or any limitation of function of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for retropatellar pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011). 

2.  The criteria for an initial rating in excess of 10 percent for retropatellar pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011). 

3.  Prior to November 2, 2009, the criteria for an initial rating in excess of 10 percent for left posterior neck lipoma excision scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (2003). 

4.  From November 2, 2009, the criteria for 30 percent rating, but no higher, for left posterior neck lipoma excision scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7800 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the increased rating issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed his claims of entitlement to service connection in May 2002.  In an August 2002 rating decision, the RO granted entitlement to service connection for his left knee, right knee, and scar disabilities and assigned separate initial 10 percent ratings, each effective September 7, 2002.  His claims for initial ratings for his left knee, right knee, and scar disabilities arose from his disagreement with the initial evaluations assigned following the grant of service connection.  

The Veteran was notified by the RO and AMC via letters dated in June 2002, March 2006, December 2006, May 2008, November 2008, and May 2009 of the criteria for establishing service connection and increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and the June 2002 notice letter predated the initial adjudication by the RO in August 2002.  No additional notice is required. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran submitted multiple written statements discussing his contentions and private treatment records.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claims.

The Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the July 2008 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's increased rating claims, to include evidence of increased knee and scar symptomatology.  Therefore, not only were the issues "explained . . . in terms of the scope of each claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.

The Veteran was also provided with numerous VA examinations for his service-connected knee and scar disabilities in June 2002, April 2007, and November 2009.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected knee and scar disabilities under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected knee or scar disabilities since the November 2009 VA examinations.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

The Board also finds that there was substantial compliance with the September 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims for Increased Evaluations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Right and Left Knee Retropatellar Pain Syndrome

In an August 2002 rating decision, the RO granted entitlement to service connection for right and left knee retropatellar pain syndrome and assigned separate initial 10 percent ratings, each effective September 7, 2002, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2011). 

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011). 

Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011). 

Under Diagnostic Code 5259, a 10 percent disability evaluation may be assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

The Veteran filed his claim for entitlement to service connection for a bilateral knee disorder in May 2002. 

In a June 2002 VA examination report, the Veteran complained of bilateral knee pain with sitting-standing, squatting-standing, and kneeling-standing as well as flare-ups three to six times a month.  Physical examination findings were listed as pain maximum on 3/10 scale, no evidence of joint inflammation on palpation, normal mediolateral stability, negative drawer signs, negative Lachman's and McMurray's tests, and coarse crepitation less than 1+ on the right.  Right knee range of motion was reported as flexion to 140 degrees (130 degrees with pain) and extension to 0 degrees.  Left knee range of motion was reported as flexion to 140 degrees and extension to 0 degrees with mild pain.  The examiner listed a diagnosis of bilateral knee retropatellar pain syndrome, recurrent episodic pains.

In an April 2007 VA joints examination report, the Veteran complained of bilateral knee pain.  The examiner indicated that there were no constitutional symptoms or incapacitating episodes of arthritis, no functional limitations on standing, and functional limitations on walking (able to walk more than 1/4 mile but less than 1 mile).  Joint symptoms were listed as pain in both knees with no deformity, giving way, instability, stiffness, weakness, subluxation, locking episodes, effusion, flare-ups of joint disease, or inflammation.  Physical examination and general joint condition findings were listed as normal gait, crepitation, and subpatellar tenderness.  Right and left knee range of motion was reported as flexion to 140 degrees and extension to 0 degrees with no additional limitation of motion due to pain or repetitive motion.  The examiner diagnosed symptomatic chondromalacia of the patella, bilaterally, with no significant occupational effects and moderate effects of daily activities, including exercise, sports, and recreation.  X-rays of both knees were noted to be radiographically normal. 

VA treatment notes dated in June 2007, February 2008, and May 2008 reflected complaints of bilateral knee pain, right knee locking/giving way, bilateral knee instability, and crepitus with no evidence of osteoarthritis, good range of motion, and intact strength of the lower extremities.

During his July 2008 Board hearing, the Veteran reported knee pain, instability with use of braces, and limitation of function.  He indicated that he treated his disabilities with ice and Motrin.

Additional VA treatment notes dated in January 2009 detailed that the Veteran was skiing and received a hematoma to his leg after hitting a guardrail.  In April 2009, he twisted his ankle while running bases at a softball game.  He complained of right knee pain in June 2009.  The examiner listed an assessment of possible popliteal cyst or strain of hamstring muscle group.

In a November 2009 VA joints examination report, the Veteran complained of right and left knee pain twice a week at 6/10 on the pain scale lasting about ten minutes.  Current treatments included activity limitation, over the counter pain medication, elastic knee support, and ice.  Joint symptoms included complaints of bilateral knee giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, swelling, tenderness, mild flare-ups onset with activity, and moderate functional impairment.  The examiner indicated that there was intermittent but frequent use of knee braces, no constitutional symptoms or incapacitating episodes of arthritis, functional limitations on standing (able to stand more than one hour but less than three hours), and functional limitations on walking (able to walk more than 1/4 mile but less than one mile).  

Physical examination findings were listed as normal gait, abnormal weight bearing, and abnormal shoe wear pattern.  General joint condition findings in each knee were listed as tenderness, guarding of movement, bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, clicks/snaps, grinding, no instability, subpatellar tenderness, and tender hamstring tendons.  Left knee range of motion was reported as flexion to 135 degrees and extension to 0 degrees with no additional limitation of motion due to pain or repetitive motion.  Right knee range of motion was reported as flexion to 142 degrees and extension to 0 degrees with no additional limitation of motion due to pain or repetitive motion.  The examiner specifically reported that no subluxation or lateral instability of either knee was found during the evaluation.  X-ray reports were noted to be unchanged since April 2007 findings.  After reviewing the claims file and examining the Veteran, the examiner diagnosed chondromalacia of the right and left knee.  The effect on his usual occupation was noted to be significant with decreased concentration, inappropriate behavior, difficulty following instructions, decreased mobility, problems with lifting/carrying, lack of stamina, weakness, decreased strength, and lower extremity pain.  The examiner noted overall moderate functional impairment due to left and right knee disabilities, finding that impairment was mild for nonstrenous activities and severe for strenuous activities.  

At no time during the course of the appeal has the evidence shown limitation of motion in the left or right knee that meets the criteria for any increased evaluation under Diagnostic Codes 5260 or 5261.  The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned initial 10 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion, tenderness, abnormal weight bearing, fatigability, and weakness.  

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected right and left knee disabilities.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation.  

In fact, VA examination report findings dated in April 2007 and November 2009 detailed objective evidence of pain on motion and no additional loss of motion noted on repetitive motion.  Those findings have not shown limitation of the range of motion in his right or left knee to warrant the assignment of higher ratings based on either flexion or extension or any of the other rating criteria relevant to the knee.  Thus, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 10 percent ratings.    

To give the Veteran every consideration in connection with the matters on appeal, the Board must consider all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's right and left knee disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  

Evidence of record is absent any findings of ankylosis, subluxation or lateral instability, dislocated or symptomatic semilunar cartilage, tibia or fibula impairment, or genu recurvatum for the assignment of a higher or separate rating under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263.  The Board is cognizant that the Veteran has complained of locking, giving way, and instability in each knee during the appeal period.  However, VA examination reports dated in June 2002, April 2007, and November 2009 repeatedly detailed findings of stable knee ligaments, normal joint stability, and no subluxation.  As previously noted, the objective physical examination findings are of more probative value than the Veteran's assertions.  Examination findings in this regard are consistently normal.  X-ray findings in 2009 were normal as well.  Consequently, the assignment of initial evaluations in excess of 10 percent for the Veteran's left and right knee disabilities based upon any of these diagnostic codes is not warranted.

In sum, after a careful review of the evidence of record, the Board finds that the appeals for entitlement to initial ratings in excess of 10 percent for right and left retropatellar pain syndrome are not warranted.  


II.  Left Posterior Neck Scar 

The Veteran filed a predischarge claim for entitlement to service connection for his claimed neck disorder status post surgery in May 2002 prior to his discharge from active duty.  The Board notes that the schedular criteria for rating skin disorders (including scars) was revised effective on August 30, 2002.  67 Fed. Reg. 49590-49599 (July 31, 2002).  The changed regulation may not be applied prior to the effective date.  38 U.S.C.A. § 5110(g) (West 2002).

In an August 2002 rating decision, the RO granted entitlement to service connection for left posterior neck lipoma excision scar and assigned an initial 10 percent rating, effective September 7, 2002 (the day after he was discharged from active duty), pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003), a maximum 10 percent evaluation is warranted for superficial scars that are painful on examination.

To give the Veteran every consideration in connection with the matter on appeal, the Board has considered all potentially applicable diagnostic codes under 38 C.F.R. § 4.118  in rating the Veteran's left posterior neck lipoma excision scar disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology). 

Under Diagnostic Code 7800, which pertains to disfigurement of the head, face, or neck, a 10 percent evaluation is warranted for one characteristic of disfigurement.  Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, is assigned a 30 percent evaluation.  Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids, ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement, is assigned a 50 percent evaluation.  An 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003). 

Under note (1), the eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39-sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (2003). 

Diagnostic Codes 7801 and 7802 pertain to evaluations for scars located on areas other than the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801, 7802 (2003).  A 10 percent rating may be assigned for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2003).  Diagnostic Code 7805 provides that scars are to be evaluated on the basis of any related limitation of function of the body part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2003). 

Effective October 23, 2008, the schedule for rating skin disorders (including scars) was again revised.  73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  In this case, the Veteran's claim for an initial increased rating for left posterior neck lipoma excision scar residuals was received prior to this date and the Board has not received a request from the Veteran or his representative to be rated under the revised criteria.  Thus, those rating criteria will not be addressed at this time. 

The Veteran filed his claim for service connection for a neck disorder in May 2002.

In a June 2002 VA examination report, the examiner noted that the Veteran had undergone in-service removal of a left posterior neck lipoma in May 2002 that was stable.  On physical examination, the examiner noted a 0.5 inch transverse status post lipoma removal scar with okay hair growth, tenderness (3/10 on pressure), no blistering, no evidence of any active inflammation or abscess, and healing.  The examiner listed a diagnosis of left posterior neck lipoma excision, stable with residual pain.  

In an April 2007 VA skin disease examination report, the Veteran indicated that one or two months after lipoma excision, he noticed onset of a lump in the left muscle of the neck that was aggravated by use of helmet as well as load bearing equipment harness.  The examiner indicated that symptoms were related to the muscles area of the surgery and that the surgical wound healed well without infection.  He complained of constant pain that he treated with Motrin as needed for muscle pain or ache.  On examination, the examiner reported well healed, small linear surgical scar inside the hair line on the left side of the nape of the neck, oriented horizontally, without elevation/depression/adherence to underlying tissues, and no skin disease treatment in the last 12 months.  It was indicated that the left upper trapezius muscle was slightly tender to palpation in the scar area and mild spasm was noted at about the mid neck of the left upper trapezius.  The examiner again indicated that it appeared to be a muscle problem more consistent with myofascial strain rather than skin or scar problem.  The examiner listed a diagnosis of left posterior neck surgical scar, well healed and resolved. 

During his July 2008 Board hearing, the Veteran reported having a painful and tender scar on his neck that was indented/depressed.

In a November 2009 VA scars examination report, the Veteran complained of painful scar.  The examiner noted that the Veteran's scar was located on the mid part of the back of his neck just to left of midline.  On physical examination, the scar was noted to have a maximum width of 0.4 centimeter, a maximum length of 1.0 centimeter, and a scar area of less than 6 square inches (39 sq cm).  The examiner indicated that the scar had no signs of skin breakdown, was deep, had no inflammation/edema/keloid formation, had contour that was elevated or depressed, was adherent to underlying tissue, and has no other disabling effects.  Skin was noted to have an area of abnormal texture, a roundish lump of 0.2 centimeter in diameter, and small indurated brownish slightly elevated lump.  The skin area of less than 6 square inches (39 sq cm) was described as hypo or hyperpigmented with an abnormal pigmentation area (discoloration that is darker than normal), with induration or inflexibility, and with visible or palpable underlying soft tissue loss.  The examiner indicated that the scar was small with slight tissue loss that was not visible and slightly palpable as a very slight depression.  After reviewing the claims file and examining the Veteran, the examiner listed a diagnosis of lipoma excision scar posterior aspect of the neck. 

Based on the evidence of record, the Board finds that the criteria for an initial evaluation in excess of 10 percent for the left posterior neck lipoma excision scar have not been met prior to November 2, 2009.  The Veteran's service-connected left posterior neck lipoma excision scar does not warrant the assignment of an evaluation in excess of 10 percent under Diagnostic Codes 7800 and 7805, as the scar residuals during this time period do not include the requisite disfigurement, visible or palpable tissue loss, gross distortion or asymmetry, or any limitation of function according to the June 2002 and April 2007 VA examination reports.  In addition, a 10 percent rating is the maximum rating that may be assigned for superficial, unstable scars under Diagnostic Code 7803 or for painful scars under Diagnostic Code 7804. 

For the time period from November 2, 2009, the left posterior neck lipoma excision scar was noted to be painful, deep, adherent to underlying tissues, and to have abnormal contour as well as tissue loss that was slightly palpable as a very slight depression.  These findings more nearly approximate the rating criteria for a 30 percent evaluation under Diagnostic Code 7800 of visible or palpable tissue loss with two characteristics of disfigurement, noted in this case as scar adherent to underlying tissues and depressed surface contour of scar on palpation.  Thus, in resolving all doubt in his favor, the Board finds that the totality of evidence supports the assignment of a 30 percent rating under Diagnostic Code 7800 for the Veteran's left posterior neck lipoma excision scar since the date of his last VA scars examination report, which was November 2, 2009.  However, at no point has the Veteran's left posterior neck lipoma excision scar symptomatology met the criteria for a rating in excess of 30 percent under the applicable criteria during this time period.  Evidence of record does not show scar residuals that result in more than two characteristics of disfigurement or any limitation of function of the affected part under Diagnostic Codes 7800 and 7805.

III.  Additional Considerations for All Claims

The Veteran also submitted hearing testimony as well as multiple written statements discussing the severity of his service-connected bilateral knee and left posterior neck lipoma excision scar disabilities.  

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As indicated above, in this case, the Veteran is competent to report his increased bilateral knee and left posterior neck lipoma excision scar symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased bilateral knee and left posterior neck lipoma excision scar symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased bilateral knee and left posterior neck lipoma excision scar symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claims for entitlement to initial evaluations in excess of 10 percent for right knee retropatellar pain syndrome, left knee retropatellar pain syndrome, and left posterior neck lipoma excision scar residuals (for the time period prior to November 2, 2009) must be denied.  Entitlement to a rating of 30 percent (but no higher) for left posterior neck lipoma excision scar residuals for the time period from November 2, 2009, is warranted.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, in the November 2009 VA examination reports of record, the Veteran was noted to be employed full-time as a security guard.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee is denied. 

Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee is denied. 

Prior to November 2, 2009, entitlement to an initial evaluation in excess of 10 percent for a scar due to left posterior neck lipoma excision is denied. 

Subject to the law and regulations governing payment of monetary benefits, a 30 percent evaluation is granted for scar due to left posterior neck lipoma excision for the time period from November 2, 2009. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


